DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to amendment

3.	This is a Non-Final Office action in response to Applicant’s remarks/arguments filed on 07/05/2022. 
4.	Status of the claims:
	•	Claims 1, 2, 6, 7, 11, 12, 16, 17 have been amended.
•	Claims 3-5, 8-10, 13-15, 18-20, and 29-44 have been canceled.
•	Claims 1, 2, 6, 7, 11, 12, 16, 17 and 21-28 are currently pending and have been examined.

Response to remarks/arguments

5	Applicant’s arguments/remarks filed on 07/05/2022 with respect to amended independent claims 1, 6, 11, and 16 have been fully considered but they are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of DEIVASIGAMANI et al. (US 20110320856 A1). 
6.	Applicant respectfully requests that the double patenting rejection be held in abeyance for further consideration after other rejections are overcome.
Please see the rejection below.

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 1, 6, 11, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 9, 3, 6, respectively, of U.S. Patent # 10,582,024 B2 in view of Palanki et al. (US 20100097978 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim(s) 1, 9, 3, 6 of U.S. Patent # 10,582,024 B2 teach most of the claimed elements of independent claims 1, 6, 11, 16 of the instant application as well as additional subject matter as addressed in the table below.
US Application 16/806,787
US Patent # 10,582,024 B2
Independent claim 1. A method comprising: 
transmitting, by a network device, system information block type (SIB1) in at least two consecutive radio frames, wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9; and





wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.

Independent claim 1.  An information transmission method comprising:
transmitting first information multiple times in at least one subframe in at least one radio frame, 
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information reference signal (CSI-RS), 
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, or 
(b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in each of the subframes of at least two consecutive radio frames is greater than one, and wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) a subframe 9; or b) a subframe 4 and the subframe 9; or c) the subframe 4; or d) the subframe 9 and a subframe 0;
wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.
Independent Claim 6. A method comprising: 
receiving, by a user equipment, system information block type (SIB1) in at least two consecutive radio frames, wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9; and





wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.
Independent Claim 9. An information transmission method comprising: 
receiving first information multiple times at least one subframe in at least one radio frame
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS);
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, or 
(b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; 
wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) the subframe 9; or b) the subframe 9 and a subframe 4; or c) the subframe 4; d) the subframe 9 and a subframe 0; wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.  
Independent Claim 11.  A device comprising: 
a processor; and a non-transitory computer-readable medium storing a program to be executed by the processor, the program including instructions to: 
transmit system information block type (SIB1) in at least two consecutive radio frames, wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9; and




wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.





Independent Claim 3. A network device comprising: 
a processor; and a transmitter configured to

transmit first information multiple times at least one subframe in at least one radio frame, 
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS); 
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one or 
(b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is a) a subframe 9, or b) a subframe 4 and the subframe 9, or c) a subframe 4, or d) the subframe 9 and a subframe 0;
wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration. 
Independent Claim 16. A device comprising: 
a processor; and a non-transitory computer-readable medium storing a program to be executed by the processor, the program including instructions to: 
receive system information block type (SIB1) in at least two consecutive radio frames, wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9; and




wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.








Independent Claim 6.  An information transmission device comprising: 



a receiver configured to receive first information in at least one subframe, where the transmission is transmitted multiple times; a processor; 


wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS); 
wherein (a) the first information is a master information block (MIB), and a quantity of times of receiving the repeatedly transmitted MIB in the at least one or more subframes of one radio frame is greater than one, or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of receiving the repeatedly transmitted SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a subframe 9; or a subframe 4 and the subframe 9; or the subframe 4; or the subframe 9 and a subframe 0; 
wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.


U.S. Patent # 10,582,024 B2 discloses all the subject matter of independent claims 1, 6, 11, 16 of the instant application with the exception wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9.
In a similar field of endeavor, Palanki et al. (US 20100097978 A1) discloses wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 (Palanki, Fig. 2, para. 36: Each radio frame may have a predetermined duration (e.g., 10 milliseconds (ms)) and may be partitioned into 10 subframes with indices of 0 through 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent # 10,582,024 B2 with the teaching of Palanki to include the above features such as each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 as taught by Palanki. The motivation for doing so would have been to provide reference for channel estimation used in coherent demodulation as well as a reference for a channel quality measurement used in multi-user scheduling.

The Applicant also deletes claim elements “wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS); wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, and wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) a subframe 9; or b) a subframe 4 and the subframe 9; or c) the subframe 4; or d) the subframe 9 and a subframe 0; wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.” from the independent claims of the instant Application.
Nonetheless, the removal of said limitations from the independent claims of the
present application made the claims a broader version of independent claims of Patent
10,582,024 B2.
It has been held that the omission of an element and its function is an obvious
expedient if the remaining elements perform the same function as before. In re
karlson, 186 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App.
1969); omission of a reference element whose function is not needed would have
been obvious to one skilled in the art. Then, independent claims 1, 6, 11, 16 of the instant application are not patentably distinct from independent claims 1, 9, 3, 6 of US Patent 10,582,024 B2.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 1, 2, 6, 7, 11, 12, 16, 17, 22, 24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEIVASIGAMANI et al. (US 20110320856 A1) in view of Palanki et al. (US 20100097978 A1).

Regarding 1, DEIVASIGAMANI discloses a method comprising: 
transmitting, by a network device, system information block type (SIB1) in at least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: A first SIB 11 segment (Seg 0)(e.g. which is interpreted as SIB type 1) can occur in system frames (i.e. whole frames) 4 and 5 (e.g. which is interpreted as radio frames 4 and 5 (i.e. consecutive radio frames)); and
wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: The SIB 11 can be transmitted as a sequence of SIB 11 segments 304. A first SIB 11 segment (Seg 0)(e.g. SIB type 1) can occur in system frames 4 and 5 (e.g. radio frames 4 and 5 (i.e. consecutive radio frames))).
DEIVASIGAMANI does not appear to explicitly disclose wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.
In a similar field of endeavor, Palanki discloses wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 (Palanki, Fig. 2, para. 36: Each radio frame may have a predetermined duration (e.g., 10 milliseconds (ms)) and may be partitioned into 10 subframes with indices of 0 through 9) and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames (Palanki, para. 81, 82: system information block type (SIB1) may be sent by an eNB in subframe 0, 4, 5 or 9 (e.g. SIB1 may be transmitted in consecutive subframes 4 and 5 of the 10 subframes indices 0 through 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of DEIVASIGAMANI with the teaching of Palanki to include the above features such as each of the at least two consecutive radio frames includes 10 subframes, and the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames as taught by Palanki. The motivation for doing so would have been to improve the coverage and capacity of the system without the need for a potentially expensive wired backhaul link.

Regarding claims 2, 7, 12, 17, DEIVASIGAMANI as modified by Palanki discloses the method according to claim 1, wherein, for a time division duplex (TDD) system, in each of the at least two consecutive radio frames, the one or more subframes for the transmission of the SIB 1 is:
a subframe 0 (Palanki, para. 35, 81, 82: SIB1 may be sent by an eNB in subframe 0, 4, 5 or 9 (e.g. consecutive subframes 4 and 5) with a periodicity of 80 ms. Moreover, section 35 further discloses the transmission system may utilize time division duplexing (TDD)); or 
a subframe 5; or
a subframe 0 and a subframe 5.

Regarding 6, Palanki discloses a method comprising: 
receiving, by a user equipment, system information block type (SIB1) in at least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: A first SIB 11 segment (Seg 0)(e.g. which is interpreted as SIB type 1) can occur in system frames (i.e. whole frames) 4 and 5 (e.g. which is interpreted as radio frames 4 and 5 (i.e. consecutive radio frames)); and
wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: The SIB 11 can be transmitted as a sequence of SIB 11 segments 304. A first SIB 11 segment (Seg 0)(e.g. SIB type 1) can occur in system frames 4 and 5 (e.g. radio frames 4 and 5 (i.e. consecutive radio frames))).
DEIVASIGAMANI does not appear to explicitly disclose wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.
In a similar field of endeavor, Palanki discloses wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 (Palanki, Fig. 2, para. 36: Each radio frame may have a predetermined duration (e.g., 10 milliseconds (ms)) and may be partitioned into 10 subframes with indices of 0 through 9) and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames (Palanki, para. 81, 82: system information block type (SIB1) may be sent by an eNB in subframe 0, 4, 5 or 9 (e.g. SIB1 may be transmitted in consecutive subframes 4 and 5 of the 10 subframes indices 0 through 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of DEIVASIGAMANI with the teaching of Palanki to include the above features such as each of the at least two consecutive radio frames includes 10 subframes, and the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames as taught by Palanki. The motivation for doing so would have been to improve the coverage and capacity of the system without the need for a potentially expensive wired backhaul link.

Regarding 11, Palanki discloses a device comprising: 
a processor (Fig. 4: Control Processor 402); and a non-transitory computer-readable medium storing a program to be executed by the processor, the program including instructions to: 
transmit system information block type (SIB1) in at least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: A first SIB 11 segment (Seg 0)(e.g. which is interpreted as SIB type 1) can occur in system frames (i.e. whole frames) 4 and 5 (e.g. which is interpreted as radio frames 4 and 5 (i.e. consecutive radio frames)); and
wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: The SIB 11 can be transmitted as a sequence of SIB 11 segments 304. A first SIB 11 segment (Seg 0)(e.g. SIB type 1) can occur in system frames 4 and 5 (e.g. radio frames 4 and 5 (i.e. consecutive radio frames))).
DEIVASIGAMANI does not appear to explicitly disclose wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.
In a similar field of endeavor, Palanki discloses wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 (Palanki, Fig. 2, para. 36: Each radio frame may have a predetermined duration (e.g., 10 milliseconds (ms)) and may be partitioned into 10 subframes with indices of 0 through 9) and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames (Palanki, para. 81, 82: system information block type (SIB1) may be sent by an eNB in subframe 0, 4, 5 or 9 (e.g. SIB1 may be transmitted in consecutive subframes 4 and 5 of the 10 subframes indices 0 through 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of DEIVASIGAMANI with the teaching of Palanki to include the above features such as each of the at least two consecutive radio frames includes 10 subframes, and the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames as taught by Palanki. The motivation for doing so would have been to improve the coverage and capacity of the system without the need for a potentially expensive wired backhaul link.

Regarding 16, Palanki discloses a device comprising: 
a processor (Fig. 4: Control Processor 402); and a non-transitory computer-readable medium storing a program to be executed by the processor, the program including instructions to: 
receive system information block type (SIB1) in at least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: A first SIB 11 segment (Seg 0)(e.g. which is interpreted as SIB type 1) can occur in system frames (i.e. whole frames) 4 and 5 (e.g. which is interpreted as radio frames 4 and 5 (i.e. consecutive radio frames)); and
wherein the SIB 1 is transmitted in each radio frame of the least two consecutive radio frames (DEIVASIGAMANI, para. 24, 26, 27: The SIB 11 can be transmitted as a sequence of SIB 11 segments 304. A first SIB 11 segment (Seg 0)(e.g. SIB type 1) can occur in system frames 4 and 5 (e.g. radio frames 4 and 5 (i.e. consecutive radio frames))).
DEIVASIGAMANI does not appear to explicitly disclose wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9, and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames.
In a similar field of endeavor, Palanki discloses wherein each of the at least two consecutive radio frames includes 10 subframes, and wherein the 10 subframes in each of the at least two consecutive radio frames are numbered 0 to 9 (Palanki, Fig. 2, para. 36: Each radio frame may have a predetermined duration (e.g., 10 milliseconds (ms)) and may be partitioned into 10 subframes with indices of 0 through 9) and wherein the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames (Palanki, para. 81, 82: system information block type (SIB1) may be sent by an eNB in subframe 0, 4, 5 or 9 (e.g. SIB1 may be transmitted in consecutive subframes 4 and 5 of the 10 subframes indices 0 through 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of DEIVASIGAMANI with the teaching of Palanki to include the above features such as each of the at least two consecutive radio frames includes 10 subframes, and the SIB 1 is transmitted in one or more subframes of the 10 subframes in each of the at least two consecutive radio frames as taught by Palanki. The motivation for doing so would have been to improve the coverage and capacity of the system without the need for a potentially expensive wired backhaul link.

Regarding claims 22, 24, 26, 28, DEIVASIGAMANI as modified by Palanki discloses the method according to claim 1, wherein, for a frequency division duplex (FDD) system, in each of the at least two consecutive radio frames, the one or more subframes for the transmission of the SIB 1 is:
a subframe 9 (Palanki, para. 35, 81, 82: SIB1 may be sent by an eNB in subframe 0, 4, 5 or 9 with a periodicity of 80 ms. Moreover, section 35 further discloses the transmission system may utilize frequency division duplexing (FDD)); or
a subframe 4 and a subframe 9; or 
a subframe 4; or
a subframe 9 and a subframe 0.

13.	Claims 21, 23, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEIVASIGAMANI et al. (US 20110320856 A1) in view of Palanki et al. (US 20100097978 A1) and further in view of Zhang et al. (US 20130094411 A1).

Regarding claims 21, 23, 25, 27, DEIVASIGAMANI as modified by Palanki discloses the method according to claim 1 with the exception wherein the SIB 1 is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS).
In a similar field of endeavor, Zhang discloses wherein the SIB 1 is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS) (Zhang, para. 59: a channel state information reference signal (CSI-RS) can be transmitted in any subframe in FDD and TDD, except the subframes transmitting system information block type 1 (SIB 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of DEIVASIGAMANI as modified by Palanki with the teaching of Zhang to include the above features such as the SIB 1 is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS) as taught by Zhang. The motivation for doing so would have been to provide reference for channel estimation used in coherent demodulation as well as a reference for a channel quality measurement used in multi-user scheduling.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kim et al. (US 9148217 B2) discloses a base station that performs communication in a wireless communication system supporting a radio frame, each radio frame comprising 10 subframes with indexes 0 to 9, the base station comprising: a radio frequency unit configured to transmit and receive a radio signal; and a processor coupled to the radio frequency unit and configured to: transmit a system information block (SIB) including a bitmap to a user equipment. 
b)	Kwon et al. (US 8493895 B2) discloses the radio frame has 10 subframes, wherein the subframes designated as MBSFN subframes are the 1.sup.st, 2.sup.nd, 3.sup.rd, 6.sup.th, 7.sup.th and 8.sup.th subframes, and wherein the 0.sup.th, 4.sup.th, 5.sup.th and 9.sup.th subframes are used for other predetermined specific purposes including reception of a synchronization channel, reception of a system information block (SIB), and for unicast communication.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466